Citation Nr: 1219253	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the reduction of a 100 percent evaluation for prostate cancer was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Hartford, Connecticut, Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO reduced the Veteran's total (100 percent) disability rating for prostate cancer to 40 percent, effective February 1, 2008. 

The Board notes that the matter of the reduction in the assigned disability rating for the Veteran's prostate cancer is the only issue on appeal.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280   (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  Accordingly, the matter on appeal does not also contemplate a claim for an increased rating.

In June 2008, the Veteran testified at a Decision Review Officer hearing at the RO.  A transcript of that proceeding is of record.


FINDINGS OF FACT

1.  A June 2003 rating decision granted service connection for prostate cancer and assigned a 100 percent disability rating, effective January 31, 2003. 

2.  Following a radical retropubic prostatectomy in April 2003, the Veteran has continually had a consistent PSA level. 

3.  A July 2008 VA examiner indicated that any detectable PSA indicates persistent cancer.



CONCLUSION OF LAW

The criteria for restoration of a 100 percent evaluation for prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 3.344, 4.115b Diagnostic Code 7528, Note (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reinstatement of a 100 percent rating for prostate cancer.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Analysis

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000). 

Generally, when reduction in the evaluation of a service-connected disability is contemplated, and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action, furnished detailed reasons for the proposal, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e). 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a).  Under this section, it is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those upon which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement (e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc.), will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, although material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 

The provisions of 38 C.F.R. § 3.344(c)  do, however, specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that for ratings in effect for less than five years, reduction is warranted if the evidence shows improvement. 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. at 595.

The evaluation of 100 percent was provided under 38 C.F.R. § 4.115b, Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this Diagnostic Code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability. Id.  

In this case, the Veteran's 100 percent rating for prostate cancer was in effect from January 31, 2003, to February 1, 2008, a period of five years and one day.  Because the rating was in effect for more than the threshold five year period required by 38 C.F.R. § 3.344(c) , the Veteran is entitled to the special rating protections afforded by the provisions delineated in 38 C.F.R. § 3.344(a)(b). 

The Board notes that the Veteran's rating for prostate cancer was also reduced from 100 percent, prior to the decision on appeal, by an August 2004 rating decision.  The Veteran appealed that reduction.  A VA medical opinion dated October 2005 was requested and the examiner noted that the Veteran had a detectable PSA level after his prostatectomy.  The examiner indicated that the Veteran had active prostate cancer despite the radical retro-pubic prostatectomy and the current strategy in place was one of watchful waiting.  The RO restored the Veteran's 100 percent rating on the basis of this opinion.

The RO again reduced the Veteran's 100 percent rating by a November 2007 rating decision, with a 40 percent rating effective February 1, 2008.

Again, the RO requested a VA medical opinion.  The VA medical opinion dated July 2008 reported that any detectable PSA level indicated persistent cancer.  The VA examination report reported the Veteran's PSA level of 0.13 as of April 2008, the most recent PSA at the time of the examination.  Inexplicably, the RO did not reinstate the Veteran's 100 percent rating; however, he was found to be entitled to TDIU effective February 1, 2008, by an August 2008 rating decision.

Based on the evidence as set forth above, the Board finds that the Veteran continues to have active prostate cancer.  No improvement has been shown in the Veteran's condition which would warrant a rating of less than 100 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  Therefore, the reduction was in error and the Veteran is entitled to restoration of his 100 percent rating as of February 1, 2008.


ORDER

The reduction of the 100 percent evaluation for prostate cancer was not proper, and restoration of the 100 percent evaluation is granted, subject to the criteria applicable to the payment of monetary benefits.





____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


